Citation Nr: 1204708	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  06-13 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Coyle, Counsel









INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) from August 1966 to December 1966, and period of active duty from May 1968 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran also perfected an appeal for service connection for hypertension and right ear hearing loss.  Service connection for these disorders was established by a rating decision dated in September 2011, which represents a full grant of the benefits sought; thus, these claims are no longer before the Board.


FINDING OF FACT

The Veteran does not have left ear hearing loss that is attributable to his active military service.


CONCLUSION OF LAW

The Veteran does not have left ear hearing loss that is the result of disease or injury incurred in or aggravated during active military service; nor may it be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1)).

The Board finds that all notification action needed to make a decision has been accomplished regarding this claim.  Through November 2004 and September 2009 notice letters, the Veteran was notified of the information and evidence needed to substantiate his claim.  The Veteran was provided with the general criteria for assigning disability ratings and effective dates in the September 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).   

The Board also finds that the identified notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disabilities.  Consequently, a remand of these issues for further notification of how to substantiate the claim is not necessary. 

There is no indication that any additional action is needed to comply with the duty to assist in connection with these issues.  The Veteran's service treatment and personnel records have been obtained and associated with the claims file, as have all identified and available post-service treatment records.   

In May 2010, the Board remanded this issue to the RO (via the Appeals Management Center (AMC)) for further evidentiary development.  As requested, records from the Railroad Retirement Board have been obtained and associated with the claims folder.  In addition, audiologist who examined the Veteran in December 2009 also provided an addendum to her report, which contains a detailed and thorough rationale for her opinion.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran was provided VA examinations in connection with his claim, the reports of which are also of record.  The examination reports contain sufficient evidence by which to decide the claim.  The reports address the question of whether the Veteran has a left ear hearing loss that had its onset as a result of military service.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence. 


Analysis

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence linking the current disability to that in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran has been diagnosed with hearing loss for VA compensation purposes in the left ear, which he attributes to noise exposure during service.  Id.  The Veteran's service treatment records establish that the Veteran was routinely exposed to noise during service.  Thus, exposure to acoustic trauma can be presumed based on the time, place and circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a).  Nevertheless, although the current disability and in-service incurrence elements needed to establish service connection have been satisfied, as will be discussed further below, service connection for left ear hearing loss is not warranted.  This is so because the greater weight of the competent nexus evidence is against a finding that the Veteran's current hearing loss had its onset as a result of his in-service acoustic trauma.  In addition, there is no credible evidence that a sensorineural hearing loss manifested within one year of the Veteran's discharge from active service.  38 C.F.R. § 3.307, 3.309.  

Review of the Veteran's service treatment records reflects that the Veteran was treated on numerous occasions for hearing loss.  A May 1966 examination conducted in connection with the commencement of ACDUTRA reflects a history of right ear hearing loss, but a whispered voice test showed normal hearing bilaterally.  On discharge from ACDUTRA in December 1966, however, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
10
10
n/a
15

Speech audiometry values were not recorded.  

On periodic examination in May 1968, hearing acuity in the Veteran's left ear was noted as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
25
25
n/a
35

Speech audiometry values were not recorded.  

An audiogram conducted on July 2, 1968 reflected puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
30
30
30
35
30

Speech reception threshold in the left ear was 25 decibels.  On a July 8, 1968 retest, puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
40
35
35
40
40

Speech reception threshold in the left ear was 15 decibels.  

A July 8, 1968 ENT consultation concluded that the Veteran's hearing loss was non-organic in nature, and found that hearing loss in the left ear was normal.  However, the Veteran was placed on a profile for noise limitations.

Several audiograms conducted throughout January and February 1969 appear to show a severe bilateral sensorineural hearing loss.  The Veteran's left ear hearing loss was said to have progressed since his entry into active service.  Subsequent treatment records reflect that the Veteran was evacuated from Vietnam for hearing difficulties.  





HERTZ



500
1000
2000
3000
4000
LEFT
40
35
25
n/a
20

Speech audiometry showed a speech reception threshold of 14 decibels.  The remarks show "N.O.L." (non-organic hearing loss).  The Veteran was "counseled by tester" and asked to return later in the day.  The second test showed the following results:




HERTZ



500
1000
2000
3000
4000
LEFT
30
30
20
n/a
15

Speech audiometry showed a speech reception threshold of 4 decibels.  

The Veteran received three audiograms in connection with his November 1969 separation.  On November 12, 1969, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
LEFT
25
35
25
20
20

Speech audiometry showed a speech reception threshold of 20 decibels.  

On November 13, 1969, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
LEFT
25
25
20
20
15

Speech audiometry showed a speech reception threshold of 10 decibels.  

On November 17, 1969, puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
LEFT
5
0
5
15
0

Speech audiometry showed a speech reception threshold of 5 decibels.  

The Veteran's separation examination, dated November 12, 1969, showed that  puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
LEFT
0
0
0
n/a
0


Post-service records include a September 1988 VA examination showing the following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
5
15
10

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  The examiner noted that the initial results were "inconsistent" and indicative of malingering for right ear hearing; however, the final results were said to be consistent, and left ear hearing loss was well within normal limits.  

A private evaluation dated April 2004 showed a "mild, downsloping sensorineural hearing loss in the left ear" with speech recognition ability of 100 percent.  

The Veteran received a VA audiological examination in July 2005.  The examiner noted the many in-service hearing evaluations suggesting hearing loss; however, she noted that "many of these tests showed very poor inter-test reliability suggesting possible malingering."  These findings were similar to those noted on VA examination in September 1988.  An audiogram showed a mild-to-moderate sensorineural hearing loss in the left ear; however, the examiner did not comment on the possible etiology of the Veteran's hearing loss.  

A VA audiological examination conducted in December 2009, by the same examiner, found that the Veteran's left ear sensorineural hearing loss was not caused by his military service because his 1969 separation examination was normal and was not significantly different from his entry into ACDUTRA in May 1966.  The examiner did not comment on the many findings of hearing loss during service, however, nor did she discuss the malingering noted during service and on VA examination in September 1988. 

Per the Board's request, an addendum was filed by the examiner in June 2010, providing a detailed and thorough rationale for her conclusion that the Veteran's left ear hearing loss did not have its onset as a result of service.  The examiner noted that the Veteran's May 1966 examination showed normal hearing on whisper test, and that a December 1966 audiogram showed normal hearing bilaterally.  

The examiner then turned to the July 1968 audiograms that purported to show left ear hearing loss.  She pointed out that the speech reception thresholds are normally consistent with the average of puretone thresholds at 500 Hz, 1000 Hz, and 2000 Hz.  In the Veteran's case, this average was far above the reported speech reception threshold, which, in the examiner's view, was evidence of malingering.  The examiner also found that the July 2, 1968, and July 8, 1968 audiograms were inconsistent with each other.  A non-organic hearing loss was noted by the July 1968 hearing examiner, and a finding of normal hearing in the left ear was recorded.  

The VA audiologist also found that the January 1969 and February 1969 tests, purporting to show a severe left ear hearing loss, were unreliable.  Speech reception thresholds, which would verify the reliability of the Veteran's responses, were not available.  In her opinion, the lack of speech reception thresholds invalidated the testing, since there was no way to verify inter-test consistency.  In addition, the January and February 1969 references to sensorineural hearing loss failed to take into account the July 1968 finding of normal hearing and the diagnosis of "non-organic hearing loss."  

The examiner also pointed out a notation of "non-organic hearing loss" noted on testing in February 24, 1969.  This notation was also the result of puretone thresholds far above speech reception thresholds.  The VA examiner noted that the subsequent retest also showed evidence of malingering, as puretone thresholds were again elevated far above speech reception thresholds.  Similar findings were noted on an audiogram conducted on November 12, 1969.  However, the November 17, 1969 audiogram conducted in connection with the Veteran's separation from active service showed normal left ear hearing.  Significantly, normal hearing in the left ear was also shown in September 1988, many years after the Veteran's discharge from active service.  Left ear hearing loss was also not noted on a comprehensive medical examination conducted in connection with his application for disability benefits from the Railroad Retirement Board, and hearing loss was not listed as a contributing factor in the Veteran's disability.  

On review, the medical evidence is against a finding that any current left ear hearing loss is related to military service.  The Veteran's hearing was closely monitored during service, and although there are many references to left ear hearing loss, there are also findings of non-organic hearing loss and poor inter-test reliability as detailed by the VA audiological examiner.  His discharge examination showed left ear hearing well within normal limits.  The Veteran's hearing in his left ear was also shown to be normal in September 1988, many years after the Veteran's discharge from active service.  In fact, the record contains no medical evidence of left ear hearing loss until April 2004.  

The VA examiner found that the Veteran's left ear hearing loss was not related to service because of the many findings of non-organic hearing loss and poor inter-test reliability during service.  The VA examiner is an audiologist and competent to render an opinion in this matter.  The claims folder and post-service medical evidence were considered in her opinion.  There is no competent evidence of record that contradicts her opinion.  In consideration of the above, the Board finds that the weight of the medical evidence is against a finding that any current left ear hearing loss is related to military service.  

The Board is mindful of the finding in Hensley v. Brown, 5 Vet. App. 155 (1993), in which the United States Court of Appeals for Veterans Claims (Court) stated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  However, as noted by the VA examiner, there is evidence of poor test reliability during service, and audiometric testing conducted in May 1966 and on discharge in November 1969 was normal.  There was no significant shift in audiometric findings between these tests.  There is no clinical evidence of left ear hearing loss for many years after discharge.  

The Board has carefully considered the Veteran's assertions that he has had hearing loss since his active service.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).   However, the Board finds that the reported history of continued symptoms since active service is inconsistent with the clinical evidence of record, which shows malingering during service and hearing within normal limits at service discharge and even in 1988.  

The Board has also considered the statements from the Veteran and his wife that the Veteran had an obvious hearing loss since his discharge from service.  The Veteran and his wife are competent to report their observations.  However, audiograms performed in service and upon service discharge have greater probative weight concerning his audiology status.  Moreover, the reports of hearing loss since service are inconsistent with the finding of normal left ear hearing in September 1988.  Even medical professionals rely on audiometric testing to detect the presence and extent of hearing loss.  In addition, even if the anecdotal evidence of the Veteran's problems hearing since his discharge were not contradicted by other evidence, it is less convincing and less probative than the audiometric examinations.  

The Board is charged with weighing the positive and negative evidence; resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  Considering the overall evidence, including the service treatment records, post-service medical evidence, the VA medical opinions and the lay evidence presented by the Veteran and his wife, the Board finds that the negative evidence is more persuasive and of greater probative value.  

In conclusion, a preponderance of the evidence is against the claim that current left ear hearing loss is related to active military service.  Thus, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


(Continued on Next Page)



ORDER

Service connection for left ear hearing loss is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


